 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS L. GOFF,                                     Case No. 1:15-cv-00937-AWI-EPG (PC)
12                 Plaintiff,                            ORDER FOLLOWING CONFERENCE
13         v.                                            (ECF NO. 50)
14   GAMEZ, et al.,
15                 Defendants.
16

17          Thomas Goff (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. On May 20, 2019, the
19   Court held a hearing that was set for an Initial Scheduling Conference (“Scheduling
20   Conference”). Plaintiff telephonically appeared on his own behalf. Counsel David Goodwin
21   and Jon Allin telephonically appeared on behalf of defendant Gamez.
22          Based on input from the parties, that Court continued the Scheduling Conference and
23   ordered the parties to participate in a settlement conference. The Court also ordered exchange
24   of certain documents to facilitate that settlement conference.
25          For the reasons stated on the record at the conference, IT IS ORDERED that:
26              1. Defendant Gamez’s motion to compel (ECF No. 50) is granted in that Plaintiff is
27

28

                                                     1
 1              required to provide initial disclosures to defendant Gamez.1 Defendant Gamez’s
 2              request for sanctions is denied.
 3          2. The parties shall meet and confer to pick potential dates for a settlement
 4              conference. Once the parties have picked potential dates, defense counsel shall
 5              contact Alternate Dispute Resolution Coordinator Sujean Park
 6              (spark@caed.uscourts.gov) to schedule the settlement conference. The
 7              settlement conference shall occur no later than September 20, 2019.
 8          3. Except for the discovery ordered below, discovery remains closed. If the case
 9              does not settle at the settlement conference, the Court will reset the Scheduling
10              Conference.
11          4. No later than July 31, 2019, defendant Gamez shall send Plaintiff a copy of
12              Plaintiff’s medical and mental health records from December 1, 2014, through
13              September 30, 2018, that are held by the California Department of Corrections
14              and Rehabilitation.
15          5. No later than July 31, 2019, defendant Gamez shall send Plaintiff a copy of the
16              video recording of the statement Plaintiff made after the incident alleged in the
17              complaint, as well as a copy of all documents containing statements made
18              directly by Plaintiff regarding the incident.
19          6. No later than July 31, 2019, Plaintiff shall attempt to obtain, and to the extent
20              successful, provide to defendant Gamez, a copy of the relevant medical and
21              mental health records from providers other than the California Department of
22              Corrections and Rehabilitation to the extent they reflect treatment related to the
23              incident at issue in this case.
24          7. No later than July 31, 2019, Plaintiff shall send defendant Gamez a copy of all
25              medical opinions that were provided in support of his Social Security disability
26              claim, as well as all opinions and/or findings regarding the result of his Social
27

28   1
         It appears that Plaintiff has now served defendant Gamez with his initial disclosures.

                                                        2
 1                 Security disability claim.2
 2
     IT IS SO ORDERED.
 3

 4
        Dated:    May 20, 2019                              /s/
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                   2
                    The parties shall meet and confer regarding the delivery method for the above-
28   described documents.
                                                   3
